Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 12/29/20.  Claims 26, 27, 31, 34, 35, 37, 40, 45, 47, and 48 have been amended.  Claims 28 and 53 have been canceled.  Claims 54 and 55 have been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 26, 27, 29-52, 54, and 55 are allowed.

The following is an examiner’s statement of reasons for allowance:
The amended subject matter added to the independent claims are not taught in the applied prior art, specifically the ambient temperature sensor in the personal tracking unit wherein each PTU couples location data received from the PTU with the ambient temperature data obtained from the PTU to generate a visual illustration of the ambient temperature data coupled to the location data in the form of a map.  The Patel reference in the Office action measures ambient temperature in a structure, but does not couple location data with the temperature data to create a map.  This configuration in conjunction with the other claimed subject matter is considered unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
2/23/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687